                                        Case 3:20-cv-03792-WHA Document 61 Filed 11/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   CORECIVIC, INC,
                                  11                 Plaintiff,                          No. C 20-03792 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   CANDIDE GROUP, LLC, and                           JUDGMENT
                                       MORGAN SIMON,
                                  14
                                                     Defendants.
                                  15

                                  16
                                            For the reasons stated in the accompanying order granting defendants’ motion to dismiss,
                                  17
                                       final judgment is hereby entered in favor of CANDIDE GROUP, INC., and MORGAN
                                  18
                                       SIMON and against CORECIVIC, INC. The Clerk shall close the file.
                                  19

                                  20
                                            IT IS SO ORDERED.
                                  21

                                  22
                                       Dated: November 19, 2020.
                                  23

                                  24

                                  25                                                       WILLIAM ALSUP
                                                                                           UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
